Exhibit 10.1










SALE AGREEMENT

between

WELLS FARGO FINANCIAL ACCEPTANCE, INC.,

as Seller

and

WELLS FARGO FINANCIAL RECEIVABLES, LLC,

as Purchaser

Dated as of May 31, 2005




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I
DEFINITIONS

SECTION 1.1.

OTHER INTERPRETIVE PROVISIONS

1

ARTICLE II
PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1.

PURCHASE AND SALE OF RECEIVABLES.

2

SECTION 2.2.

RECEIVABLES PURCHASE PRICE

3

SECTION 2.3.

EXPENSES

3

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

3

SECTION 3.2.

REPRESENTATIONS AND WARRANTIES OF SELLER

4

SECTION 3.3.

REPRESENTATIONS AND WARRANTIES AS TO EACH

RECEIVABLE

6

SECTION 3.4.

REPURCHASE UPON BREACH

6

ARTICLE IV
RESERVED

ARTICLE V
COVENANTS OF SELLER

SECTION 5.1.

PROTECTION OF TITLE TO SELLER ASSETS

7

ARTICLE VI
MISCELLANEOUS PROVISIONS

SECTION 6.1.

OBLIGATIONS OF SELLER

9

SECTION 6.2.

SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES

9

SECTION 6.3.

SUBSEQUENT TRANSFER TO ISSUER AND INDENTURE TRUSTEE

9

SECTION 6.4.

AMENDMENT

9

SECTION 6.5.

WAIVERS

11

SECTION 6.6.

NOTICES

11

SECTION 6.7.

COSTS AND EXPENSES

11

SECTION 6.8.

REPRESENTATIONS TO SELLER

11

SECTION 6.9.

GOVERNING LAW

11

SECTION 6.10.

COUNTERPARTS

11

SECTION 6.11.

THIRD PARTY BENEFICIARIES

11

--------------------------------------------------------------------------------

SALE AGREEMENT

THIS SALE AGREEMENT (as from time to time amended, supplemented or otherwise
modified and in effect, this “Agreement”) is made as of this 31st day of May,
2005 by and between WELLS FARGO FINANCIAL ACCEPTANCE, INC., a Minnesota
corporation (in such capacity and for purposes of this Agreement only, the
“Seller”), and WELLS FARGO FINANCIAL RECEIVABLES, LLC, a Delaware limited
liability company (in such capacity and for purposes of this Agreement only, the
“Purchaser”).

WHEREAS, in the regular course of its business, Loans were assigned by dealers
to the Originator located in the state where such dealer was located;

WHEREAS, in the regular course of its business, Seller acquired the Loans
directly from the Originators;

WHEREAS, Purchaser desires to purchase from Seller a portfolio of Loans; and

WHEREAS, Seller is willing to sell such Loans to Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

DEFINITIONS.  Capitalized terms used but not defined herein are used in this
Agreement as defined in APPENDIX X to the Sale and Servicing Agreement among
Wells Fargo Financial Auto Owner Trust 2005-A, as issuer, the Purchaser, as
seller, Wells Fargo Financial, Inc., as Master Servicer, and JPMorgan Chase
Bank, N.A., as Indenture Trustee as the same may be amended and supplemented
from time to time.

SECTION 1.1.  OTHER INTERPRETIVE PROVISIONS.  For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule or Exhibit are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

ARTICLE II
PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1.  PURCHASE AND SALE OF RECEIVABLES.

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Purchase Agreement, the Sale and Servicing
Agreement and the Trust Agreement, Seller does hereby sell, transfer, assign,
set over and otherwise convey to Purchaser, without recourse (subject to the
obligations herein) (the “Seller Assets”):

(a)

all right, title and interest of Seller in and to the Receivables, and all
monies received thereon after the Cutoff Date;

(b)

all right, title and interest of Seller in the security interests in the
Financed Vehicles granted by Obligors pursuant to the Receivables and any other
interest of Seller in the Financed Vehicles and any other property that shall
secure the Receivables;

(c)

the interest of Seller in any proceeds with respect to the Receivables from
claims on any Insurance Policies covering Financed Vehicles or the Obligors or
from claims under any lender’s single interest insurance policy naming
Transferor as an insured;

(d)

the interest of Seller in any proceeds from (i) any Receivable repurchased by a
Dealer pursuant to a Dealer Agreement as a result of a breach of representation
or warranty in the related Dealer Agreement, (ii) a default by an Obligor
resulting in the repossession of the Financed Vehicle under the applicable Loans
or (iii) any Dealer Recourse or other rights relating to the Receivables under
Dealer Agreements;

(e)

all right, title and interest of Seller in any instrument or document relating
to the Receivables;

(f)

all rights but not the obligations of Seller under the Transfer Agreement; and

(g)

the proceeds of any and all of the foregoing.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by Purchaser of
any obligation of Seller to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.  

It is the express intention of Seller and Purchaser that (a) the assignment and
transfer herein contemplated constitute a sale of the Receivables and the other
Seller Assets described above, conveying good title thereto free and clear of
any liens, encumbrances, security interests or rights of other Persons, from
Seller to Purchaser and (b) the Receivables and the other Seller Assets
described above not be a part of Seller’s estate in the event of a bankruptcy or
insolvency of Seller.  If, notwithstanding the intention of Seller and
Purchaser, such conveyance is deemed to be a pledge in connection with a
financing or is otherwise deemed not to be a sale, Seller hereby grants, and the
parties intend that Seller shall have granted to the Purchaser, a first priority
perfected security interest in all of Seller’s right, title and interest in the
items of the Seller Assets and all proceeds of the foregoing, and that this
Agreement shall constitute a security agreement under applicable law and the
Purchaser shall have all of the rights and remedies of a secured party and
creditor under the UCC as in force in the relevant jurisdictions.

SECTION 2.2.  RECEIVABLES PURCHASE PRICE.  In consideration for the Seller
Assets, Purchaser shall, on the Closing Date, pay to Seller the Receivables
Purchase Price.  The “Receivables Purchase Price” shall be $998,049,687 in cash.

SECTION 2.3.  EXPENSES.  The Seller shall pay (or shall reimburse the
Underwriters or any other Person to the extent that the Underwriters of such
other Person shall pay), to the extent any of the amounts below have not been
paid by Purchaser pursuant to the Purchase Agreement, for certain of the
expenses of the Underwriters in connection with the issuance and sale of the
notes and any taxes payable in connection therewith, including: (i) expenses
incident to the preparing, printing, reproducing and distributing of the
Preliminary Prospectus and the Prospectus, (ii) the fees and expenses of
qualifying the Notes under the securities laws of the several jurisdictions and
of preparing, printing and distributing any blue sky survey (including related
fees and expenses of counsel to the Underwriter), (iii) any fees charged by
Moody’s and Standard & Poor’s in connection with the rating of the Notes,
(iv) the fees of DTC in connection with the book-entry registration of the
Notes, (v) the fees and disbursements of the Indenture Trustee and the Owner
Trustee and their respective counsels, (vi) the fees and disbursements of the
accountants, (vii) the fees and disbursements of McKee Nelson LLP, counsel to
the Underwriters and Underwriter, in connection with the purchase of the
Receivables hereunder and the issuance and sale of the Notes and (viii) the
filing fee charged by the SEC for registration of the Notes.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1.  REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser hereby
makes the following representations and warranties upon which Seller may rely.
 Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to Purchaser.

(a)

Organization and Good Standing.  Purchaser has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has the power and authority to execute and deliver
this Agreement and to perform the terms and provisions hereof.

(b)

Power and Authority.  Purchaser has full power, authority and legal right to
execute, deliver and perform this Agreement and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement.

(c)

No Consent Required.  No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

(d)

Binding Obligation.  This Agreement has been duly executed and delivered by
Purchaser and this Agreement constitutes a legal, valid and binding obligation
of Purchaser, enforceable against Seller in accordance with its terms, subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
conservatorship, receivership, liquidation and other similar laws affecting the
enforcement of the rights of creditors generally and to equitable limitations on
the availability of specific remedies.

(e)

No Violation.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the certificate of formation or limited
liability company agreement of Purchaser, (ii) any material indenture, contract,
lease, mortgage, deed of trust or other instrument or agreement to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or (iii) any law, order, rule or regulation applicable
to Purchaser of any federal or state regulatory body, any court, administrative
agency, or other governmental instrumentality having jurisdiction over
Purchaser.

(f)

No Proceedings.  There are no proceedings or investigations pending, or, to the
knowledge of Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

SECTION 3.2.  REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller hereby makes the
following representations and warranties upon which Purchaser may rely.  Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser.

(a)

Organization and Good Standing.  Seller has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Minnesota and has the corporate power and authority to execute and legal
right to own its properties and conduct its motor vehicle retail installment
sale contract business as such properties are at present owned and such business
is at present conducted and had at all relevant times, and has, power, authority
and legal right to acquire, own and sell the Seller Assets pursuant to the terms
of this Agreement.

(b)

Due Qualification.  The Seller is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and in which the
failure to do so would materially and adversely affect the Purchaser’s
performance of its obligations under, the validity or enforceability of, this
Agreement or the Seller Assets.

(c)

Power and Authority.  Seller has the power, authority and legal right to execute
and deliver this Agreement and to carry out its terms and to sell and assign the
Seller Assets; and the execution, delivery and performance of this Agreement has
been duly authorized by Seller by all necessary limited liability company
action.

(d)

No Consent Required.  No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than the filing of UCC financing
statements.

(e)

Valid Sale; Binding Obligation.  Seller intends this Agreement to effect a valid
sale, transfer, and assignment of the Receivables and the other properties and
rights included in the Seller Assets conveyed by Seller to Purchaser hereunder,
enforceable against creditors of and purchasers from Seller; and this Agreement
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization, conservatorship,
receivership, liquidation and other similar laws affecting enforcement of the
rights of creditors generally and to equitable limitations on the availability
of specific remedies.

(f)

No Violation.  The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the charter or bylaws of
Seller, (ii) any material indenture, contract, lease, mortgage, deed of trust or
other instrument or agreement to which Seller is a party or by which Seller is
bound, or (iii) any law, order, rule or regulation applicable to Seller of any
federal or state regulatory body, any court, administrative agency, or other
governmental instrumentality having jurisdiction over Seller.

(g)

No Proceedings.  There are no proceedings or investigations pending, or, to the
knowledge of Seller, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Seller or its properties: (i) asserting the invalidity of this
Agreement or the transactions contemplated herein, (ii) seeking to prevent the
consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h)

Compliance with Requirements Law.  The Seller shall duly satisfy all obligations
on its part to be fulfilled under or in connection with each Receivable, will
maintain in effect all qualifications required under Requirements of Law and
will comply in all material respects with all other Requirements of Law in
connection with servicing each Receivable the failure to comply with which would
have a material adverse effect on the Seller’s performance of its obligations
under this Agreement.

(i)

Chief Executive Office.  The chief executive office of Seller is set forth in
Exhibit A attached hereto.

(j)

Official Record.  This Agreement and all other documents related hereto to which
Seller is a party have been approved by Seller’s board of directors, which
approval is reflected in the minutes or unanimous written consent of such board,
and shall continuously from time to time of each such document’s execution, be
maintained as an official record of Seller.

SECTION 3.3.  REPRESENTATIONS AND WARRANTIES AS TO EACH RECEIVABLE.  Seller
hereby makes the representations and warranties set forth in Section 3.3 of the
Purchase Agreement as of the Closing Date as to each Receivable conveyed by it
to Purchaser hereunder on which Purchaser shall rely in acquiring the
Receivables.  References to “Transferor” and “Purchaser” therein shall be deemed
to mean the Seller and Purchaser, respectively.  Such representations and
warranties shall survive the sale, transfer and assignment of the Receivables to
Purchaser hereunder, the subsequent sale, transfer and assignment of the
Receivables to ACE Securities Corp. under the Purchase Agreement, the subsequent
sale, transfer and assignment of the Receivables to Issuer under the Sale and
Servicing Agreement, and the pledge thereof to Indenture Trustee pursuant to the
Indenture.

SECTION 3.4.  REPURCHASE UPON BREACH.  The Seller or the Purchaser, as the case
may be, shall inform the other party to this Agreement promptly, in writing,
upon the discovery of any breach or failure to be true of the representations or
warranties made by the Seller in Section 3.3; provided that the failure to give
such notice shall not affect any obligation of the Seller.  If the breach or
failure shall not have been cured by the last day of the Collection Period which
includes the 60th day (or if the Seller elects, an earlier day) after the date
on which the Seller becomes aware of, or receives written notice from the
Purchaser or an assignee from the Purchaser or an assignee from of, such breach
or failure, and such breach or failure materially and adversely affects the
interests of the Issuer and the Holders in any Receivable, the Seller shall
repurchase each such Receivable from the Purchaser, or its successors or
assigns, as of such last day of such Collection Period at a purchase price equal
to the Purchase Amount for such Receivable as of such last day of such
Collection Period, which amount shall be deposited in the Collection Account
pursuant to the provisions of the Sale and Servicing Agreement.  Notwithstanding
the foregoing, any such breach or failure with respect to the representations
and warranties contained in Section 3.3 will not be deemed to have such a
material and adverse effect with respect to a Receivable if the facts resulting
in such breach or failure do not affect the ability of the Purchaser, or its
successors or assigns, to receive and retain payment in full on such Receivable.
 In consideration of the purchase of a Receivable hereunder, the Seller shall
(unless otherwise directed by the Purchaser, or its successors or assigns, in
writing) deposit the Purchase Amount of such Receivable, no later than the close
of business on the next Deposit Date, in the manner specified in Section 5.4 of
the Sale and Servicing Agreement.  Upon the payment of such purchase price by
the Seller, the Purchaser or its assignee shall release and shall execute and
deliver such instruments of release, transfer or assignment, in each case
without recourse or representation as shall be necessary to vest in the Seller
or its designee any Receivable repurchased pursuant hereto.  The sole remedy of
the Purchaser and its successor or assigns with respect to a breach or failure
to be true of the warranties made by the Seller pursuant to Section 3.3, shall
be to require the Seller to repurchase Receivables pursuant to this Section 3.4.

ARTICLE IV
RESERVED

ARTICLE V
COVENANTS OF SELLER

SECTION 5.1.  PROTECTION OF TITLE TO SELLER ASSETS.  Seller covenants and agrees
with Purchaser as follows:

(a)

Seller shall authorize and file such UCC financing statements and cause to be
authorized and filed such UCC continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser, Owner Trustee and Indenture Trustee in the
Receivables and the proceeds thereof.  Seller shall deliver (or cause to be
delivered) to Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.

(b)

Seller shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of the UCC, unless it shall
have given Purchaser, Owner Trustee and Indenture Trustee at least 60 days’
prior written notice thereof and shall have promptly filed appropriate
amendments to all previously filed financing statements or continuation
statements.

(c)

Seller shall give Purchaser, Owner Trustee and Indenture Trustee at least 60
days’ prior written notice of any relocation of its principal executive office
or change in its jurisdiction or organization, if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement.  

(d)

Seller shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, Seller’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of
Purchaser, Issuer and Indenture Trustee in such Receivable and that such
Receivable has been sold to Purchaser and by Purchaser to Issuer and is owned by
Issuer and has been pledged to Indenture Trustee pursuant to the Indenture.
 Indication of Purchaser’s, Issuer’s and Indenture Trustee’s interest in a
Receivable shall be deleted from or modified on Seller’s computer systems when,
and only when, the related Receivable shall have been paid in full or
repurchased by Seller or an Originator or purchased by Master Servicer.

(e)

If at any time Seller shall propose to sell, grant a security interest in or
otherwise transfer any interest in receivables to any prospective purchaser,
lender or other transferee, Seller shall give to such prospective purchaser,
lender or other transferee computer tapes, records or printouts (including any
restored from backup archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold to Purchaser, sold by Purchaser to ACE Securities Corp., and then sold
by ACE Securities Corp. to Issuer and pledged to Indenture Trustee.

(f)

Seller shall, upon receipt of reasonable prior notice, permit Purchaser, Owner
Trustee and Indenture Trustee and their respective agents at any time during
normal business hours to inspect, audit and make copies of and abstracts from
Seller’s records regarding any Receivable.

(g)

Upon request at any time Purchaser, Owner Trustee or Indenture Trustee shall
have reasonable grounds to believe that such request is necessary in connection
with the performance of its duties under this Agreement, Seller shall furnish to
Purchaser, Owner Trustee and Indenture Trustee, within thirty (30) Business
Days, a list of all Receivables (by contract number and name of Obligor)
conveyed to Purchaser hereunder and then owned by Issuer, and pledged to
Indenture Trustee, together with a reconciliation of such list to the Schedule
of Receivables and to each of Master Servicer’s Reports furnished before such
request indicating removal of Receivables from Issuer.

(h)

Seller shall deliver or cause to be delivered to Purchaser, Owner Trustee and
Indenture Trustee:

(1)

promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all financing statements and continuation statements have been
executed and filed that are necessary fully to preserve and protect the interest
of Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest; and

(2)

within 120 days after the beginning of each calendar year beginning with the
first calendar year beginning more than four months after the Cutoff Date and
until there are no Outstanding Notes, an Opinion of Counsel, dated as of a date
during such 120-day period, either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements have been executed
and filed that are necessary fully to preserve and protect the interest of
Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

ARTICLE VI
MISCELLANEOUS PROVISIONS

SECTION 6.1.  OBLIGATIONS OF SELLER.  The obligations of Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

SECTION 6.2.  SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES.  With respect to all
Receivables repurchased by Seller pursuant to this Agreement, Purchaser shall
assign, without recourse, representation or warranty, to Seller all Purchaser’s
right, title and interest in and to such Receivables, and all security and
documents relating thereto.

SECTION 6.3.  SUBSEQUENT TRANSFER TO ISSUER AND INDENTURE TRUSTEE.  Seller
acknowledges that:

(a)

Purchaser will, pursuant to the Purchase Agreement, sell the Receivables to ACE
Securities Corp. and assign its rights under this Agreement to ACE Securities
Corp. for the benefit of the Noteholders and the Certificateholders, and that
the representations and warranties contained in this Agreement and the rights of
Purchaser under Section 3.4 hereof are intended to benefit ACE Securities Corp.,
the Issuer, the Owner Trustee, the Noteholders and the Certificateholders.
 Seller hereby consents to such sale and assignment.

(b)

ACE Securities Corp. will, pursuant to the Sale and Servicing Agreement, sell
the Receivables to Issuer and assign its rights under this Agreement to the
Issuer for the benefit of the Noteholders and the Certificateholders, and that
the representations and warranties contained in this Agreement and the rights of
Purchaser under Section 3.4 hereof are intended to benefit Issuer, the Owner
Trustee, the Noteholders and the Certificateholders.  Seller hereby consents to
such sale and assignment.

(c)

Issuer will, pursuant to the Indenture, pledge the Receivables and its rights
under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of Purchaser under this Agreement, including under
Section 3.4 are intended to benefit the Indenture Trustee and the Noteholders.
 Seller hereby consents to such pledge.

SECTION 6.4.  AMENDMENT.  (a)   Any term or provision of this Agreement may be
amended by the Seller and the Purchaser, but without the consent of the Master
Servicer, Indenture Trustee, the Owner Trustee, any Noteholder or
Certificateholder; provided that such amendment shall not, as evidenced by an
Opinion of Counsel delivered to the Indenture Trustee and the Owner Trustee,
materially and adversely affect the interests of the Noteholders or
Certificateholders, the Indenture Trustee or the Owner Trustee; provided,
further, that such amendment shall be deemed not to materially and adversely
affect the interests of any Noteholder or Certificateholder, and no Opinion of
Counsel shall be required, if the Rating Agency Condition is satisfied with
respect to such amendment.

(b)

Any term or provision of this Agreement may be amended by the Seller and the
Purchaser, but without the consent of the Indenture Trustee, any Noteholder or
Certificateholder, the Owner Trustee or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to enable the
Seller, the Master Servicer or any of their Affiliates to comply with or obtain
more favorable treatment under any law or regulation or any accounting rule or
principle, it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

(c)

This Agreement may also be amended from time to time by Seller, Purchaser and
Indenture Trustee, with the consent of the Holders of Notes evidencing not less
than a majority of the Outstanding Amount of the Notes and the consent of the
Holders of Certificates evidencing not less than a majority of the Certificate
Balance for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholders; provided that no
such amendment shall (i) reduce the interest rate or principal amount of any
Note or delay any Payment Date or Final Scheduled Payment Date of any Note or
(ii) reduce the aforesaid percentage of the Outstanding Amount of the Notes and
the Certificate Balance, the Holders of which are required to consent to any
such amendment, without the consent of the Holders of all the outstanding Notes
of each Class affected thereby and the Holders of all the outstanding
Certificates.

(d)

Prior to the execution of any amendment or consent, pursuant to this Section
6.4, purchaser shall furnish written notification of the substance of such
amendment or consent to each Rating Agency, Owner Trustee and Indenture Trustee.
 Promptly after the execution of any such amendment or consent pursuant to
Subsection (c) above, Purchaser shall furnish written notification the substance
of such amendment or consent to each Noteholder, Certificateholder, Owner
Trustee and Indenture Trustee.

(e)

It shall not be necessary for the consent of Certificateholders or Noteholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.

(f)

Prior to the execution of any amendment to this Agreement, Purchaser, Owner
Trustee and Indenture Trustee shall be entitled to receive and rely conclusively
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied and the Opinion
of Counsel referred to in Section 5.1(h)(1) of the Purchase Agreement relating
to the Seller has been delivered.  Purchaser, Owner Trustee and Indenture
Trustee may, but shall not be obligated to, enter into any such amendment which
affects Purchaser’s, Owner Trustee’s or Indenture Trustee’s, as applicable, own
rights, duties or immunities under this Agreement or otherwise.

SECTION 6.5.  WAIVERS.  No failure or delay on the part of Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

SECTION 6.6.  NOTICES.  All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt at the
address set forth in Exhibit A attached hereto or at such other address as may
be designated by it by notice to the other party.

SECTION 6.7.  COSTS AND EXPENSES.  Seller will pay all expenses incident to the
performance of its obligations under this Agreement and all expenses in
connection with the perfection as against third parties of Purchaser’s right,
title and interest in and to the Seller assets and Purchaser agrees to pay
expenses incident to the performance of its obligations under this Agreement.

SECTION 6.8.  REPRESENTATIONS TO SELLER.  The respective agreements,
representations, warranties and other statements by Seller and Purchaser set
forth in or made pursuant to this Agreement shall remain in full force and
effect and will survive the Closing Date and any sale, transfer or assignment of
the Receivables by Purchaser.

SECTION 6.9.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.10.  COUNTERPARTS.  This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6.11.  THIRD PARTY BENEFICIARIES.  Each of ACE Securities Corp., the
Issuer, Owner Trustee (individually and in its capacity as such) and Indenture
Trustee (individually and in its capacity as such) is an intended third party
beneficiary of this Agreement.

It is acknowledged and agreed that the provisions of this agreement may be
enforced by or on behalf of such Persons against Seller to the same extent as if
it were a party hereto.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Sale Agreement to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.

WELLS FARGO FINANCIAL ACCEPTANCE, INC.

By:

/s/ Steven N. Owenson

Name: Steven N. Owenson

Title:   Treasurer


WELLS FARGO FINANCIAL RECEIVABLES, LLC

By:

/s/ Steven N. Owenson

Name: Steven N. Owenson

Title:   Treasurer